UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20369 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported: December 10, 2015 RORINE INTERNATIONAL HOLDING CORPORATION (Exact name of registrant as specified in charter) Nevada 000-53156 45-0588917 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Suite 325-7582, Las Vegas Blvd South Las Vegas, Nevada (Address of principal executive offices) (Zip code) Issuer’s telephone number, including area code: 1-702-560-4373 (Registrant's telephone number including area code) (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 10, 2015, the Board of Directors appointed Mr. Tan Sew Hock to a vacant position on the Company’s Board of Directors.Mr Hock was also appointed Chief Financial Officer in the place of Tesheb Casimir, who resigned as CFO to permit Mr. Tan to assume this position. There were no disagreements between the Company and Mr. Casimir concerning his resignation as CFO and he maintains his other positions with the Company Mr. Tan, 53, has been Chairman of World Global Alliance Corporation Ltd since 2012 and was previously Vice Chairman since 2003.World Global Alliance Corporation Ltd is a Hong Kong based project management company with projects in Cambodia, Vietnam, Malaysia and China.Projects have included casinos, infrastructure and shipping. Mr. Tan holds a Bachelor of Arts degree from the National Agriculture University in Malaysia.He brings over 25 years of experience in project management, real estate development and agricultural projects throughout Southeast Asia. Mr. Tan was selected as a Director because of his knowledge, contacts and reputation in Hong Kong and China, where the Company believes there are opportunities for projects involving the Company. There are no understandings between the Company and Mr. Tan concerning his appointment as Director or CFO. Mr. Tan has not been involved in any of the following events within the past ten years: (1)A petition under the Federal bankruptcy laws or any state insolvency law was filed by or against, or a receiver, fiscal agent or similar officer was appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; (2)Suchpersonwas convicted in a criminal proceeding or is a named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); (3)Suchpersonwas the subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting, the following activities: (i)Acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pooloperator, floor broker, leverage transaction merchant, any otherpersonregulated by the Commodity Futures Trading Commission, or an associatedpersonof any of the foregoing, or as an investment adviser,underwriter, broker or dealer in securities, or as an affiliatedperson, director or employeeof any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; (ii)Engaging in any type of business practice; or (iii)Engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of Federal or State securities laws or Federal commodities laws; (4)Suchpersonwas the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any Federal or State authority barring, suspending or otherwise limiting for more than 60 days the right of suchpersonto engage in any activity described in paragraph (f)(3)(i) of this section, or to be associated with persons engaged in any such activity; (5)Suchpersonwas found by a court of competent jurisdiction in a civil action or by the Commission to have violated any Federal or State securities law, and the judgment in such civil action or finding by the Commission has not been subsequently reversed, suspended, or vacated; (6)Suchpersonwas found by a court of competent jurisdiction in a civil action or by theCommodity Futures Trading Commissionto have violated any Federal commodities law, and the judgment in such civil action or finding by theCommodity Futures Trading Commissionhas not been subsequently reversed, suspended or vacated; (7)Suchpersonwas the subject of, or apartyto, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: (i)Any Federal or State securities or commodities law or regulation; or (ii)Any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or 2 (iii)Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or (8)Suchpersonwas the subject of, or apartyto, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined inSection 3(a)(26) oftheExchange Act(15 U.S.C. 78c(a)(26))), any registered entity (as defined inSection 1(a)(29) oftheCommodity Exchange Act(7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. SIGNATURES Pursuant to the requirements of Section 13 of the Securities Exchange Act of 1934, the registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. RORINE INTERNATIONAL HOLDING CORPORATION /s/ Mr. Tesheb Casimir Mr. Tesheb Casimir, ChiefExecutiveOfficer (Principal Executive Officer) /s/ Mr. Tan Sew Hock Mr. Tan Sew Hock ChiefFinancialOfficer (Principal Financial Officer) Dated: December 10, 2015 3
